Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 1 of 44   1




     1                      UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
     2                            MIAMI DIVISION
                         CASE
                         CASE NO. 14-21385-CV-LENARD/Goodman
     3

     4     WREAL, LLC,
           a Florida limited
     5     liability company,
     6                       Plaintiff,

     7           vs.

     8                                              Miami, Florida
                                                    April 30, 2015
     9     AMAZON.com,
           AMAZON.com, Inc.,
                       Inc.,                        Pages 1-44
           a Delaware corporation,
    10
                          Defendant.
    11     _______________________________________________________________

    12
                               TRANSCRIPT OF DISCOVERY HEARING
    13                     BEFORE
                           BE FORE THE HONORABLE JONATHAN GOODMAN
                               UNITED STATES MAGISTRATE JUDGE
                                                        JUDGE
    14

    15     APPEARANCES:

    16     FOR THE PLAINTIFF:
                                   WNF Law, PL
    17                             BY: JOHN G. MARFOE, ESQ.
                                   1111 Brickell Avenue
    18                             Suite 2200
                                   Miami, Florida 33131
    19
                                   Foreman Friedman, P.A.
    20                             BY: PAUL T. BAGLEY, ESQ.
                                   2 South Biscayne Boulevard
    21                             Suite 2300
                                   Miami, Florida 33131
    22
           FOR THE DEFENDANT:
    23                             Susman Godfrey, LLP
                                   BY: PATRICK C. BAGEANT, ESQ.
    24                             1201 Third Avenue
                                   Suite 3800
    25                             Seattle, Washington 98101


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                        TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 2 of 44    2




     1                              Hunton Andrews Kurth, LLP
                                    BY: JAMIE ZYSK ISANI, ESQ.
     2                              1111 Brickell Avenue
                                    Suite 2500
     3                              Miami, Florida 33131

     4
           TRANSCRIBED BY:          DAWN M. SAVINO,
                                            SAVINO, RPR
     5                              Official Court Stenographer
                                    400 N. Miami Avenue, 10S03
     6                              Miami, Florida 33128
                                    Telephone: 305-523-5598
     7
           ______________________________________________________________
     8
                                    P-R-O-C-E-E-D-I-N-G-S
     9

    10                COURTROOM DEPUTY:     All rise.    The US District Court for

    11     the Southern District of Florida is now in session, the

    12     Honorable Jonathan Goodman presiding.

    13                Calling case 14-21385-civil-Lenard, Wreal LLC versus

    14     Amazon.com, Inc.

    15                THE COURT:     All right, folks.    Good afternoon.    Please

    16     be seated and make yourself comfortable.         Start out please with

    17     appearances starting first for the Plaintiff.

    18                MR. MARFOE:     Good afternoon, Your Honor.     This is John

    19     Marfoe representing Plaintiff Wreal, LLC and with me is Paul

    20     Bagley, also representing Wreal, LLC.

    21                THE COURT:     All right.    Good afternoon.   Defendants?

    22                MR. BAGEANT:     Good afternoon, Your Honor.     This is

    23     Patrick Bageant for Amazon.com and along with me is Jamie Isani.

    24                THE COURT:     Mr. Bageant from Seattle?

    25                MR. BAGEANT:     Yes, sir.


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                        TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 3 of 44       3




     1                THE COURT:     I was in Seattle last week, Mr. Bageant,

     2     for a federal magistrate judges seminar.         We were staying at the

     3     Grand Hyatt Hotel on Pike and 7th Avenue.         How far is that from

     4     your office?

     5                MR. BAGEANT:     Pike and 7th is probably about four

     6     blocks.    I wish I had known that, we could have convened this

     7     hearing there.

     8                THE COURT:     Perhaps.   But I was there with my wife for

     9     the first part of it, I brought her along.          And then the second

    10     part was the magistrate judges seminar.

    11                So let's see, I had dinner at Etta's Seafood.

    12                MR. BAGEANT:     I've never been.     I've heard of it, but

    13     never been there.

    14                THE COURT:     Place called Matt's in the Market.

    15                MR. BAGEANT:     Been there a number of times.     That's a

    16     great place.

    17                THE COURT:     Excellent place.     Went to a place called, I

    18     think, Ocean Acre or something like that, it's about a block and

    19     a half from Grand Hyatt Hotel.

    20                MR. BAGEANT:     Okay.

    21                THE COURT:     And then of course within four square

    22     blocks of our hotel there were probably eight Starbucks.           It's

    23     unbelievable.

    24                MR. BAGEANT:     Well naturally, yeah.     That's -- you're

    25     very close to the nexus of the Starbucks empire right there.              I


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                        TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 4 of 44   4




     1     think the first Starbucks is a couple of blocks from where you

     2     were staying.

     3                THE COURT:     The first Starbucks is down in the Pike

     4     market, and we actually went there to the original Starbucks and

     5     my wife bought a bunch of gift cards.         And the difference when

     6     you buy a gift card at that Starbucks, it's the only place in

     7     the world you can buy this gift card.         It is brown, not green.

     8     The logo of the Starbucks mermaid is, shall we say, more graphic

     9     and open than the traditional one.         Basically it's a topless

    10     woman on this logo, and you can only get it at that Starbucks.

    11                MR. BAGEANT:     Interesting.     I never noticed that.

    12                THE COURT:     There's a long line of people there at the

    13     Pike's Starbucks to get souvenirs.

    14                But I digress.     So in any event, welcome.      And we're

    15     here today on a discovery dispute, and I'm going to start off

    16     asking my usual question, even though I suspect that I know the

    17     answer, but I take it you haven't been able to resolve anything?

    18                MR. MARFOE:     No, Your Honor.     We haven't,

    19     unfortunately.

    20                THE COURT:     All right.    Well listen, those things

    21     happen.    So let me hear first from what would, for all practical

    22     purposes, be the movant.      We don't allow discovery motions in

    23     the case, but for all practical purposes you are moving to

    24     compel or you're seeking to get a ruling requiring Amazon to

    25     turn over certain information.         So in effect, you're the movant.


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                        TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 5 of 44   5




     1     So let me hear from you first.

     2                 MR. MARFOE:     Okay.

     3                 THE COURT:     By the way, you can come up to the podium

     4     or you can remain seated, whatever is your pleasure, sir.

     5                 MR. MARFOE:     Okay.    I actually would remain seated, I

     6     think.     The podium was giving me problems last time.

     7                 THE COURT:     Sure.    Sure.

     8                 MR. MARFOE:     Things were slipping off.

     9                 THE COURT:     By the way, a lot of homeless people in

    10     Seattle.

    11                 MR. BAGEANT:     It's true.

    12                 THE COURT:     And I managed to visit there and return

    13     without getting any tattoos or body piercings, it's really

    14     remarkable.

    15                 MR. BAGEANT:     That is a true achievement.      That's true.

    16                 THE COURT:     No nose rings.    One of the few people on

    17     the streets with no nose rings.

    18                 Anyway Mr. Marfoe, let me hear from you.

    19                 MR. MARFOE:     Thank you, Your Honor.    Okay.    So we're

    20     here today on a discovery hearing which is essentially, as Your

    21     Honor said, would be a motion to compel if we were doing a

    22     motion here, and it's related to -- I mean, everything is really

    23     related to the production of Amazon's -- production and

    24     discovery related to Amazon's sale of sex toys and related

    25     items.     I believe we have three sets of discovery that we


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 6 of 44   6




     1     noticed here.     There's a request for production, and

     2     specifically Request for Production Number 8, there's a number

     3     of 30(b)(6) topics to Amazon.com, topics five, six, seven, 14

     4     and 15.     Amazon did not move for protective order on those, they

     5     just did not produce a witness for those when we were there for

     6     the deposition who was prepared to testify on issues as they

     7     relate to sex toys, and then this request for admission that

     8     Wreal recently served, the requests numbers one through 13.

     9                 Now, as to just the request for production, Amazon

    10     objected on the grounds that it was overbroad, vague, unduly

    11     burdensome and not reasonably calculated to lead to admissible

    12     evidence.     I believe we resolved the overbroad objection, the

    13     vague objection and I believe we absolved the unduly burdensome

    14     objection.     We haven't discussed it since, I think, our initial

    15     discussions.     I think all we're left here with is relevance.

    16                 Now, as the party resisting discovery, Amazon bears the

    17     burden of showing how discovery is unreasonable or unrelevant

    18     and here, it just cannot do that.        Amazon has not explained why

    19     the document request is unduly burdensome and again, I think

    20     they have dropped that, but I'll let them speak, obviously.

    21     They don't object to the 30(b)(6) deposition as burdensome, nor

    22     do they object to the (unintelligible) burdensome, so really

    23     this all comes down to relevance.

    24                 The standard for relevance in discovery is much broader

    25     than the standard for relevance at trial.         This court held that


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 7 of 44   7




     1     discovery should ordinarily be allowed under the concept of

     2     relevancy unless it is clear that the information sought has no

     3     possible bearing on the subject matter of the action.          That's

     4     from Adelman versus Boy Scouts of America, case number 10-22236.

     5                 THE COURT:    So you're citing back to me one of my own

     6     cases , and whenever that happens, I always say don't you have

     7     any good authority?

     8                 MR. MARFOE:    I thought it was well put in that case.

     9                 THE COURT:    I'm familiar with that case.

    10                 MR. MARFOE:    Having said that, you quoted the now

    11     retired Magistrate Judge Linnea Johnson who in the --

    12                 THE COURT:    Right.

    13                 MR. MARFOE:    Who, in the Donahay versus Palm Beach

    14     Tourist and Transportation case, 242 Frd 685, explains that, and

    15     I'll quote, discovery is not limited to the issues raised by the

    16     pleadings because discovery itself is designed to help clarify

    17     the issues, closed quote.          Thus, Amazon must demonstrate that

    18     the requested discovery does not come within the broad scope of

    19     relevance defined by Rule 26 (b)(1), or it's of such marginal

    20     relevance the potential harm would outweigh the presumption of

    21     disclosure.    And this is paraphrasing this Court again in

    22     Adelman .

    23                 THE COURT:    By the way, what's the citation to that?

    24     Is there a Westlaw cite?

    25                 MR. MARFOE:    Adelman , I'm sorry, yes.    The Westlaw cite


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 8 of 44   8




     1     is 2011 Westlaw 1930427.

     2                 THE COURT:    Adelman versus Boy Scouts, right?

     3                 MR. MARFOE:    Exactly.

     4                 THE COURT:    All right.

     5                 MR. MARFOE:    Adelman versus , yeah, the Boy Scouts of

     6     America .

     7                 Now, in this case, it's a trademark infringement case,

     8     I'm going to assume the Court is familiar with the facts of this

     9     case.     I can provide a refresher if you would like, but --

    10                 THE COURT:    You know, I'm going to be 60 years old this

    11     December.     And although I may from time to time have a senior

    12     moment, I'm pretty sure that I have a pretty good feel for an

    13     all day evidentiary hearing and the issues, and I don't remember

    14     how many pages the report and recommendation was, it's got to be

    15     at least maybe 20 pages, maybe more.          So took a lot of work to

    16     prepare that.     So I have more than a vague recollection of the

    17     issues.     But thank you for the offer, I think I'm going to take

    18     a pass right now.

    19                 MR. MARFOE:    Okay.   Fine.    No problem.   Okay.

    20                 So in this -- the requests are relevant to at least two

    21     of the factors that this Court considers under Fraling (ph) and

    22     some of the other cases.       And in this circuit, the factors

    23     themselves are questions of fact.          The ultimate question of fact

    24     of whether there's likelihood of confusion is a question of fact

    25     and the individual factors are kind of sub factors, sub


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 9 of 44   9




     1     questions of fact that tend to show that.         And even within those

     2     factors, there's factual issues that can tend to show those

     3     factors.

     4                Now, in the Jellibeans case, which I'll get you the

     5     cite here, Jellibeans was an Eleventh Circuit case, it left open

     6     the possibility that under certain factual scenarios, other

     7     factors may be considered.        For example, courts apply the intent

     8     factor differently in reverse confusion cases, and the Eleventh

     9     Circuit hasn't specifically endorsed this, but the parties agree

    10     that a different standard applies than in traditional trademark

    11     infringement cases.

    12                THE COURT:    What is the citation to the Jellibeans

    13     case?

    14                MR. MARFOE:    The Jellibeans case, I was getting that

    15     for you.    I'm sorry, Your Honor.       It is 716 F.2d 833.

    16                THE COURT:    What circuit?

    17                MR. MARFOE:    11th, 1983 case.

    18                THE COURT:    Thank you.

    19                MR. MARFOE:    Okay.    So the -- you know, the Jellibeans

    20     case left open the possibility that under certain factual

    21     scenarios, other factors may be considered.         And, you know, as

    22     an example of this, the intent factor is looked at differently

    23     in reverse confusion cases, I think the parties agree on that.

    24     We may disagree on what the standard is, but we agree there's a

    25     different standard.      And, of course, the ultimate fact is


                       PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                        TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                              AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 10 of 44 10




     1      whether there is a likelihood of confusion.

     2                  Now, among the traditional factors, the traditional

     3      factors, Amazon's sale of sex toys are relevant to at least two

     4      of them and those are factor four -- I'm sorry.         Yes.   Factor

     5      four, which is similarity of the Plaintiff and Defendant's

     6      retail outlets and their customers, particularly the customers,

     7      and factor, I believe it's six, which is the intent factor and

     8      I'll take those one at a time here.

     9                  As to the fourth factor, similarity in customer base,

    10      Wreal could put forth evidence that its consumers have a higher

    11      propensity to purchase sex toys than other consumers.          Amazon

    12      sells sex toys, they sell over 340,000 different types of sex

    13      toys.   And this could mean, depending on the extent of Amazon's

    14      sales, it's likely or even probable that a large portion of

    15      Wreal's market also shops on Amazon's website.        Amazon also

    16      advertises its Fire TV on the landing page of its website.

    17                  Now, as Amazon explained at the hearing -- I'll back up

    18      a second.    Amazon, one of the reasons we think that Amazon sells

    19      a large number of sex toys is that Amazon offers a discreet way

    20      to purchase them.     They come in a brown Amazon box, and as

    21      Amazon explained at the hearing, you know, CVS and Walgreens

    22      sell certain personal massagers which are one type of sex toy on

    23      their websites, and they may even sell them in the store.           But

    24      you certainly don't see a large wall of dildos and masturbators

    25      when you walk into a CVS and Walgreens.       But these types of


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 11 of 44 11




     1      things are sold at Amazon.

     2                THE COURT:     So let me just interrupt you for a minute.

     3      When you say that Amazon sells these products which you say they

     4      have 340,000 products that are offered, is it Amazon itself that

     5      sells the product or is it the sort of third party vendors that

     6      are sort of linked into Amazon, but it's not an actual Amazon

     7      sale?

     8                MR. MARFOE:     It's both, Your Honor.    There's some that

     9      are third party vendors certainly, and there's a large number

    10      that are actually shipped and sold by Amazon.        Listed, shipped

    11      and sold by Amazon.com.     And Your Honor, I have some exhibits

    12      and I put them in binders for you folks, if I may hand them out

    13      now?

    14                MR. BAGEANT:     I'll just make a brief objection, I

    15      guess, that supporting materials, my understanding, were to be

    16      filed with the notice of discovery hearing.        But at any rate,

    17      we'll take a look at these and just leave my objection on the

    18      record.

    19                THE COURT:     All right.   Well, your objection, like all

    20      objections and anything else that you say, is of course on the

    21      record.

    22                And the general rule is that supporting materials need

    23      to be filed beforehand, which typically means the actual

    24      discovery materials such as the requests for production,

    25      requests for admissions, et cetera.       Not the actual case law or


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 12 of 44 12




     1      that sort of thing.

     2                However, I will make one comment, Mr. Marfoe, which is

     3      you're now tendering this binder to defense counsel now.          How

     4      long have you been here in this courtroom or this building?

     5                MR. MARFOE:    We were here about ten minutes before and

     6      we could have handed it to them beforehand.

     7                THE COURT:    That would have been the professional thing

     8      to do, okay.    So I view this as a somewhat fairly typical

     9      tactic, usually seen in state court where you dump an exhibit on

    10      the opposing counsel as you're handing it up to the judge, even

    11      though I've had situations where lawyers have sat outside next

    12      to each other for an hour and a half, and one lawyer has a

    13      binder of exhibits and he or she never even mentions these

    14      exhibits to the other lawyer, doesn't give them a copy, then

    15      they get into the hearing and they hand a binder up to the court

    16      and hand it to the opposing lawyer and there's no way that the

    17      lawyer can adequately digest that material.        But he or she could

    18      have if you give it to them earlier.

    19                So please, in the future, at least when you're in front

    20      of me, don't do that.     Give it to the opposing counsel if you

    21      see him or her before the hearing.       Obviously if you both walk

    22      in to court at the same time and there's no time, then give it

    23      to them then when you walk in, and maybe they'll have ten or 15

    24      minutes, maybe they could have been reviewing it for the past 16

    25      minutes, who knows.     But I think you understand my point.


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 13 of 44 13




     1                MR. MARFOE:    I certainly do, Your Honor.

     2                THE COURT:    Okay.

     3                MR. MARFOE:    May I approach to --

     4                THE COURT:    You may.     You may.   And you have an extra

     5      one for my law clerk?        Beautiful.   Beautiful.   Thank you.

     6                MR. MARFOE:    Your Honor, I don't think that many of

     7      these exhibits will come as too much of a surprise to Amazon.

     8      Certain of them were things that we asked questions about on the

     9      RFAs, specifically we asked them to admit certain things.

    10                THE COURT:    Can you just talk a little more slowly?

    11                MR. MARFOE:    Yes.

    12                THE COURT:    If this transcript is ever ordered, the

    13      court reporter is going to have a great deal of difficulty.

    14                MR. MARFOE:    Sure thing.

    15                THE COURT:    So you're going at 60 miles an hour, I

    16      think we're in a 35 mile an hour zone right now.

    17                MR. MARFOE:    Okay.     I'd be reckless talking, so I'll

    18      slow it down a bit.

    19                THE COURT:    There you go.

    20                MR. MARFOE:    So I'd like to point Your Honor to Exhibit

    21      B.

    22                THE COURT:    B.

    23                MR. MARFOE:    And Exhibit A was all the source

    24      materials.

    25                THE COURT:    Right.


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 14 of 44 14




     1                MR. MARFOE:    Exhibit B would be an example of some of

     2      the sex toys that are sold at Amazon.       These go far beyond these

     3      personal massagers as I was saying.       These are items -- and this

     4      is just a very small sample, these are certain items that are

     5      specifically designed for masturbation, and some of them are

     6      personally endorsed by porn stars.       In fact, I believe the Doc

     7      Johnson, the second one in the packet there, the Doc Johnson

     8      Lexi Belle item is advertised as being molded directly from Ms.

     9      Belle's lady parts, and I believe the same goes with the next,

    10      the Doc Johnson Lily Labeau item.       So those are more than just

    11      personal massagers or vibrators, things like that.

    12                Now, people are going to shop for sex toys online and

    13      they may do so because it's something that they want to buy

    14      discreetly.    I think these items may provide an example of that.

    15                THE COURT:    Remember, Mr. Marfoe, when you said you

    16      were going to --

    17                MR. MARFOE:    Talk slower?

    18                THE COURT:    Go down to 30 miles an hour.

    19                MR. MARFOE:    40.

    20                THE COURT:    I think you're at about 45.

    21                MR. MARFOE:    I'll still try to slow down into it.

    22                THE COURT:    Thank you.

    23                MR. MARFOE:    Didn't want to -- anyway, so now if

    24      somebody wants to purchase one of these items online and they

    25      don't already know that Amazon sells them, what are they likely


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 15 of 44 15




     1      to do.     Well, for one, they may turn to Google to search.       If

     2      you turn to Exhibit C, performed a number of Google searches for

     3      items that are -- categories of items that are sold on Amazon's

     4      website.     Just a couple of them made it in here.      You can see

     5      that Amazon is number three for anal beads, number two for butt

     6      plugs.     And if you search a lot of the other items, you'll see

     7      Amazon is among the top couple search results, if you take out

     8      the paid search results.

     9                  One interesting thing on the page search results, at

    10      least with the butt plugs one, one of the bigger manufacturers

    11      of sex toys is a company called Adam and Eve.        And if you flip

    12      to Exhibit D, Adam and Eve sells some of the same items and they

    13      also sell adult movies, pornography.       And actually behind

    14      Exhibit D, looks like we have the vibrators and Amazon, again,

    15      is number two there.     We have a company called Better Sex which

    16      also sells sex toys, also one of the paid search results when

    17      you search for these.     They sell sex toys and pornography.       Sex

    18      Toy Warehouse, we have the same thing there, they sell sex toys

    19      and pornography, quite a bit of it.       So that's what consumers

    20      would come across these items in the marketplace.

    21                  Now, I think the point is here we won't know without

    22      discovery from Amazon whether Wreal's consumers are more likely

    23      to shop on Amazon than the ordinary consumer, because we don't

    24      know how many sales of sex toys Amazon makes.        We don't know the

    25      extent of it, we don't know -- there's quite a bit of


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 16 of 44 16




     1      information that we don't know, but if that is the case, they're

     2      more likely to be exposed to advertisements for Amazon's Fire

     3      TV, and it may mean that they are more likely to own an Amazon

     4      Fire TV.    If you're exposed to more advertisements for it, if

     5      you shop on Amazon, you may be more likely to actually own an

     6      Amazon Fire TV.    This is evidence that would make it more likely

     7      than not that Wreal and Amazon share the same customers and

     8      that's highly and directly relevant to the fourth factor, the

     9      Jellibeans factor, which is whether the parties share the same

    10      customer base.

    11                 Now, Amazon's sale of sex toys also goes to the intent

    12      factor.    And a large part of it is based on arguments that

    13      Amazon has made itself.     Go to exhibit -- skip ahead a little

    14      bit here, if you go to Exhibit G, which is the transcript from

    15      the preliminary injunction hearing, Ms. Bassie (ph) testified at

    16      the hearing that Amazon was -- and it's on Page 211, starting at

    17      Line 20, I'll wait for everybody to catch up, says we discussed

    18      what potential negative connotations it could have if we were

    19      associated with something that was pornographic since it was

    20      very far away from what we do today.       So there were

    21      conversations on it on if that would be bad for us and what

    22      those potential implications would be.

    23                 THE COURT:    Who is it who is testifying here?

    24                 MR. MARFOE:    This is Ms. Elizabeth Bassie who was

    25      testifying on behalf of Amazon.


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 17 of 44 17




     1                THE COURT:     Uh-huh, right.

     2                MR. MARFOE:     And she goes on, and she says we discussed

     3      those implications basically, we allayed our fears because we

     4      felt like Amazon was so far away from being anything related to

     5      porn or pornography that that would be something that we didn't

     6      have to deal with.      Exhibit H in her declaration, and this is

     7      the redacted version, Paragraph 4, this is again the declaration

     8      of Ms. Elizabeth Bassie that was submitted along with Amazon's

     9      response to Wreal's motion for preliminary injunction.         And at

    10      Paragraph 4 she says when we were considering the Fire name,

    11      someone on our team searched the internet and discovered the

    12      FyreTV pornographic site.      We talked about the risk of bad

    13      press, but we didn't think people would associate Amazon with

    14      hard core pornography because it was so far away from what the

    15      company stands for and the experience customers have every day

    16      on our site.    She goes on to talk about some of the family

    17      friendly aspects of Amazon, which Amazon is a very big store

    18      essentially, and there are certainly some family friendly things

    19      that are sold on Amazon, but that's not all.        This information

    20      sought could be used to impeach Ms. Bassie's statement.          Sex

    21      toys are related to pornography, they're complementary.          Ms.

    22      Bassie's statement that pornography is so far from what Amazon

    23      does may not be believable to a jury and may not be believable

    24      to Wreal's target market, who may be more likely to purchase sex

    25      toys and purchase sex toys on Amazon than the average consumer.


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 18 of 44 18




     1      Most pornography, in fact, is purchased online.         I remember when

     2      that wasn't the case.     It's also sold in hotels, people can rent

     3      it from video stores, but it also used to be sold in brick and

     4      mortar stores.

     5                And so I'll jump into kind of another thing that makes

     6      it relevant, and this is kind of the overarching factor and this

     7      is where you have to step outside of the factors which

     8      Jellibeans implies that district courts can do and look at well,

     9      are consumers likely to be confused.       The ultimate issue in this

    10      case is are consumers likely to think that Wreal's FyreTV and

    11      Amazon's Fire TV come from the same source, and because it's a

    12      reverse confusion case, the source is Amazon.        Because Amazon

    13      puts its house mark next to Fire TV, consumers know at least

    14      when they've heard Fire TV from Amazon's much larger advertising

    15      campaign, that there's an association built between Amazon and

    16      the name Fire TV.    So looking at this in an overarching

    17      perspective, you know, consumers who know that Amazon sells sex

    18      toys, who maybe purchased sex toys from Amazon, and we don't

    19      know how many of those there are, could they see Wreal's FyreTV,

    20      see that Amazon sells not just sex toys, but really everything

    21      and think well, if Amazon is selling sex toys endorsed by Bree

    22      Olsen who is a porn star; if Amazon is selling sex toys that are

    23      molded from Ms. Lexi Belle, also a porn star, her lady parts; if

    24      Amazon is selling sex toys that are -- some of them are put out

    25      by a company called Vivid, which is a porn company itself, maybe


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 19 of 44 19




     1      they do also put out a streaming device called FyreTV.

     2                  THE COURT:     F-Y-R-E.

     3                  MR. MARFOE:     F-Y-R-E TV.     Exactly.   If it sells dildos

     4      featured in pornographic films, it may also market in adult

     5      streaming video service called FyreTV.           And obviously just like

     6      video stores used to keep their dirty movies behind a curtain,

     7      Amazon would keep its adult Fire TV separate from its family

     8      friendly Fire TV.

     9                  So at the end of the day, we're looking at relevance

    10      for discovery purposes and under these circumstances, this

    11      information is likely to lead to, I think, highly relevant, I

    12      think it's admissible, I think it will be admissible, at the

    13      very least there's a possibility of relevance and it's likely to

    14      lead to the discovery of admissible evidence.

    15                  Thank you, Your Honor.        Unless you have any questions

    16      for me...

    17                  THE COURT:     Let's hear from defense counsel first.

    18      Mr. Bageant.

    19                  MR. BAGEANT:     Good afternoon, Your Honor.      This is

    20      Patrick Bageant for Amazon.           Your Honor, what Wreal seeks here

    21      is not really a motion to compel, but it's a motion for

    22      reconsideration of your prior ruling that sex toys are not

    23      relevant to any ultimate issue in this case.

    24                  THE COURT:     Well, I think actually my ruling was it

    25      wasn't relevant to an issue at the preliminary injunction


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 20 of 44 20




     1      hearing.    I don't know if I said it wasn't relevant to any issue

     2      in the case.

     3                  MR. BAGEANT:     Fair enough.   So the issues in the

     4      preliminary injunction hearing were whether there was a

     5      substantial likelihood of success on the merits.         Nothing has

     6      happened in this case since the preliminary injunction hearing.

     7      There's been no additional discovery, no depositions --

     8                  THE COURT:     Really.

     9                  MR. BAGEANT:     No, Your Honor.   Wreal has been sitting

    10      on its hands.    It hasn't done anything in the three months since

    11      your order; certainly not anything in the ten days during which

    12      it could have objected to your ruling that sex toys were not

    13      relevant.    So the one piece of discovery we have are these

    14      requests for admission upon which they're now moving.

    15                  THE COURT:     I'm sorry, let me interrupt for a minute.

    16      I have a recollection that after my report was issued, that

    17      Wreal did file objections to the report and recommendation.

    18      Correct?

    19                  MR. BAGEANT:     Absolutely.

    20                  THE COURT:     What you're saying is yes, they objected

    21      but they didn't object to the ruling or the language in the

    22      report about the lack of relevance of sex toys.         I understand.

    23                  MR. BAGEANT:     That's exactly right.

    24                  THE COURT:     So other than -- other than filing

    25      objections to the report, what else has happened in this case?


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 21 of 44 21




     1      Have there been any depositions since the report?

     2                  MR. BAGEANT:     No, Your Honor.    Amazon has served some

     3      requests for production of documents, Wreal has produced one

     4      document.     Wreal has served some request for admission, Amazon

     5      has responded to those requests for admissions.

     6                  THE COURT:     Those are the requests for admissions that

     7      are at issue here in the hearing?

     8                  MR. BAGEANT:     Yes, Your Honor.

     9                  THE COURT:     All right.

    10                  MR. BAGEANT:     And now four weeks before the discovery

    11      cut-off, the parties are beginning to talk in earnest about

    12      scheduling the remaining depositions in the case which will be

    13      taking place in May.       My point, Your Honor, is that nothing in

    14      the record has changed since your ruling.

    15                  THE COURT:     I understand.

    16                  MR. BAGEANT:     The untimeliness of this motion goes more

    17      -- is based on more than just the failure to object in the 10

    18      day period.

    19                  Your Honor, as to the request for production, they're

    20      moving on Request Number 8, which they served in September of

    21      2014.     We served our objections in October.      It's been six

    22      months.

    23                  THE COURT:     Okay.   Served requests for production, when

    24      was that date in?

    25                  MR. BAGEANT:     September of 2014.


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 22 of 44 22




     1                THE COURT:     September, and the response with objections

     2      was filed in October?

     3                MR. BAGEANT:     Yes, Your Honor.

     4                THE COURT:     All right.    So you're making a reference to

     5      the local rule which requires discovery disputes to be raised

     6      within 30 days.

     7                MR. BAGEANT:     Absolutely, Your Honor.

     8                THE COURT:     All right.

     9                MR. BAGEANT:     We served our objections, we then met and

    10      conferred.    Amazon explained its objections, including the

    11      relevance objections at issue here, also overbredth and burden,

    12      and Wreal dropped its request.        We invited them to bring a

    13      motion for -- excuse me, a motion to compel, they didn't do it.

    14      As you noted in your report and recommendation on the

    15      preliminary injunction, to quote, Wreal dropped its requests for

    16      documents on sex toys.     That's was six months ago.      Then three

    17      months ago we have the report and recommendation, no objection

    18      there.   And now four weeks before discovery closes, they're

    19      moving to compel on those September 2014 requests.         So it's

    20      certainly stale and time barred under the local rules, it's also

    21      stale and time barred under the deadline to object to your

    22      report and recommendation.       So that's the first point that we

    23      want to make, it's just that this is incredibly untimely.

    24                THE COURT:     Okay.   So when you say this is incredibly

    25      untimely, so far you've talked about the request for production,


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 23 of 44 23




     1      but there was also reference to a request for admissions which

     2      as I hear the conversation this afternoon that was propounded

     3      only recently.     So your staleness argument wouldn't apply to the

     4      request for admissions, correct?

     5                MR. BAGEANT:     I agree, to a certain extent, the request

     6      for admissions -- you know, a motion to compel on the request

     7      for admissions would be timely under the local rules at least as

     8      to the deadline to file it.         On the merits though, the argument

     9      is exactly the same as the one they've defaulted on first in

    10      October and then again in January.

    11                THE COURT:     Meaning the argument that sex toys is

    12      relevant, and you're saying well Judge, you already ruled back

    13      in your report that it's not relevant and they never objected so

    14      that's the end of the story.

    15                MR. BAGEANT:     Well, that's the first reason that's the

    16      end of the story.

    17                THE COURT:     I hear you.     All right.   Understood.

    18      Please continue.

    19                MR. BAGEANT:     Apart from the request for production

    20      served in September of 2014 that they've done nothing with until

    21      now, is a request for 30(b)(6) deposition topics.         Your Honor

    22      may recall that you actually received briefing on this issue and

    23      you may remember ruling on this issue.

    24                THE COURT:     Correct.

    25                MR. BAGEANT:     The ruling was that the topics, the same


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 24 of 44 24




     1      topics they're seeking to move to compel on here, were not

     2      relevant.    Their deadline to object to that ruling was in

     3      January, they didn't do so.      They never moved to compel the

     4      depositions in November of 2014 when we made our objection.

     5      Instead, they've sat on their hands and waited until the close

     6      of discovery to attempt to assert these new theories.          This is

     7      exactly what the local rule and the deadlines to object to a

     8      ruling of a magistrate judge are in place to prevent.

     9                  In some senses, this could be viewed as academic.          It

    10      could be viewed like well, the deadline is here, the issues, et

    11      cetera, et cetera.     It's not academic.    This is very important

    12      to Amazon and part of the reason I'm here today is this

    13      discovery is incredibly burdensome.       These requests are vastly

    14      overbroad.    We attempted to meet and confer with them on this

    15      back in 2014.    The requests seek, if you look at them on their

    16      face, incredible volumes of information, and they're being now

    17      finally moved upon right at the close of fact discovery.          It's

    18      unfair, it's unduly burdensome, it's in violation of the local

    19      rules that were put in place to prevent this kind of issue and

    20      it's something, frankly, that if it were going to be pursued, we

    21      could have pursued it back in October of 2014.

    22                  It bears emphasis that Wreal's complaint does not

    23      mention sex toys.     Wreal's never amended its complaint.       You

    24      noted that in your report and recommendation.        Wreal has not

    25      offered any evidence that consumers for sex toys are consumers


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 25 of 44 25




     1      for its pornographic product or service.        What you've heard is

     2      attorney argument on that.      And so the final issue I want to

     3      talk about is the actual relevance argument which should have

     4      been brought six months ago.      We can certainly address it on the

     5      merits now because it fails.      Wreal doesn't sell sex toys.      No

     6      consumer of Wreal can buy sex toys at Wreal's website.         Amazon

     7      doesn't sell pornography.     The products being accused in this

     8      case, Amazon's hardware device, Wreal's hardware pornographic

     9      service, both called fire TV with different spellings, neither

    10      of them are sex toys.     Amazon has never been sued for selling

    11      sex toys.

    12                  The inference or the argument that we heard today was

    13      that well, the two goods are complementary.        Consumers of sex

    14      toys are consumers of pornography, therefore they may be

    15      confused about who makes fire TV.       That's a chain of inferences

    16      that's not supported by any evidence.       Like I said, Wreal

    17      doesn't sell sex toys, Amazon doesn't sell pornography, neither

    18      fire TV product is a sex toy product, so there can't be any

    19      connection there without some sort of evidence and none of it

    20      has been offered.

    21                  As Your Honor said in the report and recommendation,

    22      Wreal has not sued Amazon for selling sex toys, that has not

    23      changed.    It has not sought to amend its complaint, Wreal does

    24      not sell sex toys.     That has not changed either, Your Honor.

    25      Wreal's theory, which is the one it advances here, is that


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 26 of 44 26




     1      Amazon's website will lead consumers to believe that Amazon

     2      sells hard-core pornography or that Amazon somehow offers

     3      Wreal's products.    That theory is unchanged from the one that

     4      you reject in the report and recommendation, the one that they

     5      did not file an objection to.

     6                Finally Your Honor, hard-core pornography is a film,

     7      it's a genre, whereas a sex toy is a product.        Sex toys, the

     8      product, are not at issue in this case.       Nobody has made any

     9      allegations about sex toys.

    10                So Your Honor, the heart of our opposition is first,

    11      that we could have talked about this in October before it was

    12      four weeks before the end of discovery.       It would be very, very

    13      burdensome for Amazon to suddenly recollect and search its files

    14      for all this information.     There's a local rules deadline in

    15      place they haven't even mentioned.       It's put in place for a

    16      reason, it's to prevent this issue.       They could have briefed the

    17      issue in January when you ruled on it on the merits of the

    18      arguments they're making today.      They didn't.    They waited three

    19      months.   In those three months, nothing has changed.        The only

    20      thing that changed is the discovery cut-off is coming.         The

    21      timing of this is incredibly burdensome to Amazon.         The timing

    22      of this is -- it's improper and defaulted under both the local

    23      rules and the deadline to appeal from Your Honor's order.

    24                And then on the merits, there still hasn't been any

    25      showing as to why the fact that Amazon, like Walgreens and many


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 27 of 44 27




     1      other companies, sells sex toys somehow makes Wreal's consumers

     2      or other consumers more likely to confuse Wreal's pornography

     3      with Amazon's Fire TV device.

     4                THE COURT:    Thank you.

     5                Mr. Marfoe, why did you wait so long to raise this

     6      issue?   If the discovery request for documents was propounded

     7      way back in September and the response or the objection was

     8      October, why are you waiting here until the end of April,

     9      shortly before the discovery deadline expires, to tee up the

    10      issue?

    11                MR. MARFOE:    Well, there's a number of reasons, Your

    12      Honor.   I mean, the first was, you know, this was right as we

    13      were gearing up on expedited discovery ahead of the motion for

    14      preliminary injunction awaiting their response, our reply and

    15      then a hearing.     And throughout that time, we were in constant

    16      discussions.     I mean, there are a number of e-mails between

    17      counsel, there were phone calls.      We were trying to work this

    18      issue out.     Through all the way up until, I believe, the

    19      depositions which took place, I want to say November 20th and

    20      21st; 19th and 20th, around that time which actually put us past

    21      the 30 days as we were still discussing, and I believe the local

    22      rule allows for an exception to those 30 days if there's good

    23      cause, if there's a good reason why we would do that.

    24                So as to the RFPs, we were initially in the midst of

    25      preliminary injunction.     We were also in the midst of


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 28 of 44 28




     1      discussions with Amazon as to whether, you know, they were going

     2      to allow discovery on this.      They did not file a motion for

     3      protective order with respect to the 30(b)(6) topics, so we kind

     4      of were not sure what was going to happen until we got to the

     5      depositions themselves.

     6                And, you know, as far as the report and recommendation

     7      goes, you know, one thing I think -- and actually just to

     8      address a couple other points, we did issue a set of RFAs.          We

     9      actually contacted Amazon back on April 8th or 9th, it was about

    10      three weeks ago, requesting deposition dates.        We're actually

    11      still having trouble getting those depositions set before the

    12      discovery cut-off period.     I believe it requested nine -- eight

    13      different depositions, eight or nine different depositions.

    14      We've had three set so far, we're having a little bit of trouble

    15      with that.

    16                So, you know, one of the reasons no discovery has been

    17      taken is that, you know, we haven't gotten deposition dates from

    18      Amazon.   We have served requests for admissions, we were serving

    19      additional discovery shortly that will still be within the time

    20      frame for of discovery.     So I don't think that we've waived

    21      anything, and I think that good cause definitely exists to allow

    22      this document production as far as the RFPs go.

    23                THE COURT:    When was the 30(b)(6) deposition, when did

    24      that take place?

    25                MR. MARFOE:    That took place on, like I said, I believe


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 29 of 44 29




     1      November 19th and 20th, about that time.         And as I said, Amazon

     2      did not move for a protective order on those issues.         We

     3      expected a witness to show up and one did not.

     4                THE COURT:     Right.   Right.    So you propound your list

     5      or your schedule of topics for 30(b)(6) deposition, they don't

     6      file a motion for protective order or file a written objection.

     7      You get ready for the deposition, you show up for the 30(b)(6)

     8      deposition and lo and behold, their designee or designees is not

     9      prepared to answer questions on those issues.         So that was way

    10      back in November.      So why are you now waiting five months to tee

    11      that issue up again?      I mean, you could have scheduled a hearing

    12      back in November, you could have said Judge, we were ready for

    13      this 30(b)(6) deposition; yes, we took it on some issues, but

    14      they didn't have a witness prepared for these other issues.

    15      That was never brought before me in a discovery dispute.

    16                MR. MARFOE:     It wasn't.   It didn't become ripe.

    17                THE COURT:     It was or was not?

    18                MR. MARFOE:     It was not, no.     Certainly not as far as a

    19      discovery dispute.      I mean, the issue was brought before the

    20      Court on the December 30th hearing.         I mean, those 30 days were

    21      between November 20th when the depositions were complete.          There

    22      was an expedited briefing period then in preparation for a

    23      preliminary injunction hearing that happened on December 30th.

    24      I believe that also provides good cause.         Also the fact that we

    25      were going to seek additional discovery on this, and this is


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 30 of 44 30




     1      something that, you know, we wanted to have -- not necessarily

     2      have done piecemeal but, you know, get our discovery out and get

     3      a ruling on.

     4                  Now as far as this Court's ruling on the preliminary

     5      injunction, I don't believe that was a discovery ruling, Your

     6      Honor.     I believe that was a ruling that, you know, for the

     7      purpose of the preliminary injunction which is a preliminary

     8      hearing where there's limited amounts of evidence that's being

     9      put forth, each side was limited, I believe, to three hours.          At

    10      trial, I believe the parties asked for 10 days.         So we're trying

    11      to put a bit more evidence on.      You know, we may not have

    12      convinced Your Honor that sex toys are relevant to the issues at

    13      the preliminary injunction hearing, but we -- the standard for

    14      discovery is much, much lower.      The standard for discovery is

    15      whether there's a possibility of relevance at trial, and I

    16      believe we established that, we established that as to the -- as

    17      to the similarity of consumer base.       It's likely to be relevant

    18      to whether the parties share some of the same consumers.

    19                  As to intent, it cuts directly against some of Amazon's

    20      arguments against intent, that they thought that there would be

    21      no likelihood of confusion at the time that they named the

    22      product.     They had no nefarious intent because it was so far

    23      away from what Amazon does.      Well, this evidence shows

    24      otherwise.

    25                  Just one other exhibit to point to, which is kind of in


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 31 of 44 31




     1      response to their argument on -- well, first of all, our theory

     2      is that consumers may believe that Amazon puts out a streaming

     3      video service called Fire TV.         Mr. Bageant, I don't think,

     4      correctly explained the theory of our case.         Consumers are

     5      likely to be confused as to the source of the product of Wreal's

     6      FyreTV.    They may think it emanates from Amazon.

     7                 THE COURT:    I understand.

     8                 MR. MARFOE:    Okay.   I just -- so, you know, one thing,

     9      if you turn to exhibit -- Exhibit D, and on the second page of

    10      that, Amazon's own vice president, Dave Clark --

    11                 THE COURT:    I'm sorry.     Exhibit D, Page 2?

    12                 MR. MARFOE:    I'm sorry.     Exhibit E as in E.

    13                 THE COURT:    Yes.

    14                 MR. MARFOE:    And I'm looking for it on here.     It's

    15      towards the bottom.      It's an interview with Charlie Rose on 60

    16      Minutes, and Mr. Clark said anything you want on Earth you're

    17      going to get from us.      Charlie Rose clarified, anything you want

    18      on Earth you're going to get from us?         Mr. Clark said yeah,

    19      that's where we're headed, I believe.

    20                 If you turn to Exhibit F, I mean, Amazon is already

    21      there.    Obviously they sell large numbers of sex toys, but

    22      people -- this is another thing that makes this case unique, and

    23      the facts of this case unique.         And under Jellibeans , you may

    24      have to go outside the factors, even though I've already, I

    25      think, established that within the factors there's relevance.


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 32 of 44 32




     1      Amazon sells a wide range of products.       They sell coyote urine,

     2      they sell large amounts of coyote urine.        They sell quilting

     3      supplies, 37,000 different results there.        They sell bongs and

     4      water pipes, about 1,500 different types.        They sell streaming

     5      video players, streaming media players.       4,000 -- 14, it was cut

     6      off by the hole there, but it's over 10,000.        So, you know, the

     7      question is whether consumers would think that Amazon could put

     8      out a streaming video service called Fire TV and consumers are

     9      aware of Amazon's large selection of sex toys and other types of

    10      products, especially the specific type that they sell,

    11      masturbators specifically designed for the use in masturbation

    12      which, I believe, Amazon's expert said in his declaration that

    13      hard core pornography is designed primarily for masturbation.

    14      These are endorsed by porn stars.       The likelihood that Wreal's

    15      consumers and Amazon's consumers, Wreal and Amazon, share the

    16      consumers is very high, and this evidence tends to make it

    17      higher.

    18                And so again, Your Honor, we believe it's highly

    19      relevant for discovery purposes.

    20                THE COURT:    So let's assume for the sake of discussion

    21      that I agree with you, it's highly relevant.        Might even be

    22      admissible at trial.     But you're still left with the fact that

    23      these were discovery requests that you propounded many, many,

    24      many, many months ago back in September or at a November

    25      deposition.    Amazon took the position that it's beyond the scope


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 33 of 44 33




     1      of discovery because it's not relevant, and not calculated to

     2      lead to the discovery of admissible evidence.         And it's not

     3      until now, four, five months later, shortly before the discovery

     4      deadline is over, that you raise the issue.         So even if you're

     5      right on the merits, being right on the merits doesn't address

     6      the issue of the significant delay.         So talk to me about that.

     7                 MR. MARFOE:    Well again, under the circumstances given

     8      that we were -- there was a preliminary injunction motion, there

     9      was an extensive amount of briefing on both sides after the

    10      preliminary injunction motion.         We wrote a lengthy proposed

    11      report and recommendation.         Your Honor wrote, I believe, an even

    12      lengthier actual report and recommendation.         We're still waiting

    13      on a ruling from the District Court.

    14                 THE COURT:    I know.

    15                 MR. MARFOE:    Which has not come yet, and that is part

    16      of the reason why we held off a bit on discovery, but the

    17      deadline is coming up.

    18                 We also received, during October and November, 150 to

    19      200,000 pages of documents from Amazon.         We certainly didn't

    20      have time to review all of those ahead of the preliminary

    21      injunction hearing, so discovery has been ongoing and has been

    22      active between the two parties with requests and responses and

    23      whatnot.   There's been a lot of activity.        The discovery cut-off

    24      date has not come up yet.      We still have yet another month,

    25      there's still time to serve new discovery, there's still time to


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 34 of 44 34




     1      -- and of course, Wreal's RFAs remain ripe and remain within the

     2      deadline.     And, you know, as I explained, I believe there's good

     3      cause to make an exception to the local rule's 30 day

     4      requirement here just given the circumstances of this case and

     5      the way that it's procedurally evolved.

     6                  THE COURT:     So Mr. Bageant, I hear your argument about

     7      the untimeliness and the waiver which would relate to the

     8      request for production and which would relate to the 30(b)(6)

     9      deposition.     But those arguments, untimeliness and waiver, would

    10      not relate to the request for admission.

    11                  In addition, you're looking at me with a quizzical look

    12      on your face.     Am I misstating something?

    13                  MR. BAGEANT:     Well, I'm just not quite sure I agree,

    14      but maybe I can be heard when you're through.

    15                  THE COURT:     And the other arguments that you made

    16      concerning the discovery request being brought now is that it

    17      would be incredibly burdensome and it would require Amazon to

    18      engage in a very significant effort in order to comply which,

    19      under the circumstances, would be unreasonable given that the

    20      discovery deadline is about to expire.        And I hear those

    21      arguments concerning the requests for production of documents

    22      and maybe a deposition.       But what about the request for

    23      admissions?     They are complaining that you have improperly

    24      objected to request for admissions one through 13.         And I've

    25      read request for admissions one through 13, and they're about as


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 35 of 44 35




     1      unburdensome as you can get.      What they basically say is admit

     2      that on such and such a date, this product was advertised on the

     3      Amazon website.    I don't view that as being something that would

     4      require a Herculean effort to frame a response.         Yes or no.

     5      They're not asking you to explain it, they're not asking you to

     6      provide some sort of a narrative about whether sex toys have any

     7      logical connection to adult movies.       All they're asking is yay

     8      or nay, were these products advertised.       So I don't think the

     9      burdensome argument would apply there.       You think that the

    10      burdensome argument applies there?

    11                MR. BAGEANT:     I agree, Your Honor, that it's not very

    12      burdensome for, you know, our party to draft a yes or a no to a

    13      request for admission, but our argument isn't that the requests

    14      for admission are burdensome.      Our argument is that the issue in

    15      the requests for admission are sex toys even relevant because

    16      one, it was defaulted on.

    17                THE COURT:     I understand.   You have several arguments.

    18      One argument is a waiver and untimeliness.        Next argument was

    19      burdensome.    Next argument was so irrelevant that it's not

    20      within the broad scope of discovery.       I understand that argument

    21      which still applies to the 13 requests for admissions.         But the

    22      burdensome argument clearly would not, and I think you're taking

    23      issue with me on whether the timeliness waiver argument would

    24      also apply to the request for admission.        But request for

    25      admissions are only recently propounded.        So why would you think


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 36 of 44 36




     1      that it's untimely for them to raise it now?

     2                MR. MARFOE:     Because, Your Honor, I don't believe that

     3      you can -- that there's a straightforward way to make a ruling

     4      on the relevance objection without revisiting an issue that's

     5      been defaulted upon and forfeited.       So could a party, for

     6      example, serve requests for production in September of 2014,

     7      default on its obligation to bring a discovery motion and then

     8      just reserve those requests for production at the close of

     9      discovery and treat the issue as though it hadn't been defaulted

    10      upon?   I don't think so.    This is the same kind of issue.

    11                THE COURT:     So basically what you're suggesting is that

    12      it is the same issue, and the mere fact that it is arising in a

    13      slightly different arena, namely a request for admission,

    14      doesn't mean that somehow the previous waiver is excused because

    15      if that were the case, any time a party failed to timely raise a

    16      discovery dispute, they could simply circumvent the waiver by

    17      either re-serving the same discovery, or perhaps if they were

    18      even craftier, come up with a different type of discovery but

    19      covering the same basic issues.       That's your argument?

    20                MR. BAGEANT:     Yes, Your Honor.

    21                THE COURT:     All right.   I understand.

    22                MR. BAGEANT:     Your Honor, the other brief point I

    23      wanted to mention was that I haven't heard any good cause for

    24      the delay here today.     The good cause I've heard was well, we

    25      filed a motion for preliminary injunction and we were busy


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 37 of 44 37




     1      preparing for that.      They fought tooth and nail to get that

     2      motion heard as early as possible.       We objected repeatedly that

     3      it's going to be difficult to conduct all the discovery we need

     4      to get this motion heard, and they demanded that it be heard

     5      early, so that's Issue Number 1.

     6                Issue Number 2 is, you know, I'm not really sure that

     7      hey, I was pretty busy, is an excuse to default on a deadline.

     8                Issue Number 3 is that none of that has anything to do

     9      with what's happened in the last three months.        I pointed out to

    10      Your Honor that nothing has changed in the record in this case

    11      since you issued your ruling on sex toys, and Mr. Marfoe

    12      certainly didn't stand up and say no, Mr. Bageant is mistaken,

    13      here's the thing that's changed.      The reason is that nothing has

    14      changed --

    15                MR. MARFOE:     Your Honor, if I may --    I didn't mean to

    16      interrupt you.    I'm sorry.

    17                MR. BAGEANT:     On the -- Your Honor made this

    18      distinction between the procedural default that I think we all

    19      agree has happened here, and then the merits of the relevance

    20      issue.   I haven't heard anything that actually shows why sex

    21      toys, which are sold in the health and wellness section of

    22      Amazon.com, are relevant to the allegations about Fire TV, the

    23      hardware device and the video device.        Amazon.com is a place

    24      where you can buy coyote urine.      Fine.    What does that have to

    25      do with why consumers would be confused and think that


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 38 of 44 38




     1      Amazon.com sells hard core pornographic movies at Wreal's

     2      website?

     3                 THE COURT:     So the sex toys are sold in the health and

     4      --

     5                 MR. BAGEANT:     Health and wellness section of the

     6      website.

     7                 THE COURT:     Wellness section.

     8                 MR. BAGEANT:     You can't access that section from a Fire

     9      TV device.     They're completely different parts of the store,

    10      they're not related goods or services.         That was the basis of

    11      your ruling.

    12                 THE COURT:     When you say Fire TV device, you mean

    13      F-I-R-E?

    14                 MR. BAGEANT:     Yes, Your Honor.    That's a fundamental

    15      distinction that Your Honor drew in the preliminary injunction

    16      briefing which was on the very same factors, same filing factors

    17      that Mr. Marfoe points to here.      Your Honor ruled that goods and

    18      services at issue here are simply not similar to sex toys.

    19      Again, nothing in the record has changed.

    20                 Mr. Marfoe suggested that your order was not a

    21      discovery ruling and that that shouldn't be read that way, but

    22      that's not what your order says.       Your order says failure to

    23      timely object shall bar the parties from a de novo determination

    24      by the District Court of an issue covered in this report and

    25      recommendation, and shall bar the parties from attacking on


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 39 of 44 39




     1      appeal the factual findings contained herein.        That was an issue

     2      that was covered in your report and recommendation, it's one you

     3      received briefing on specifically, it's one you ruled upon.

     4      They simply didn't bring any objection to it until today.

     5                THE COURT:    Mr. Marfoe, I think you wanted to say

     6      something further?

     7                MR. MARFOE:    I did, and actually a couple things now.

     8      I mean, first, again it was -- a ruling on a preliminary

     9      injunction, the objections would go to that motion only.          It was

    10      not -- did not become the law of the case.        The Court was not

    11      presented with a full slate of evidence, and I don't believe

    12      that we have to present evidence at a discovery hearing.          We

    13      just have to show that there is a possibility of relevance of

    14      this evidence, and I think we've shown far more than that.

    15                Second, there's more good cause, I think Mr. Bageant

    16      mentioned, and that is that especially during the, I think,

    17      critical month of October when this issue first arose, we spent

    18      the entire 30 day period talking with Amazon and trying to

    19      resolve this issue all the way up until the deposition dates.

    20      And this is an issue that we've tried to work out, and we've

    21      spoken about it since over the last couple of months.         We spoke

    22      about it, I believe, at the April 9th call where we tried to set

    23      this hearing, may have been -- and there were some e-mails well

    24      beforehand.    We tried to originally set this hearing for April

    25      16th, then it was 23rd.     And I may be getting the dates mixed up


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 40 of 44 40




     1      because we're on a Thursday now, so we certainly made an effort

     2      to set this hearing earlier.

     3                And again, as far as the relevance issue goes, highly

     4      relevant because again, they go to two of the seven factors that

     5      courts consider, and they really go to the overarching issues to

     6      whether consumers will think that Wreal's FyreTV is put out on

     7      Amazon.   And the fact that Amazon puts out everything from

     8      coyote urine to sex toys molded from porn stars' parts is highly

     9      relevant to that and likely.

    10                THE COURT:     I have to tell you, this is really

    11      unrelated to the merits of the hearing, but you folks have

    12      piqued my curiosity.     I've heard this product name mentioned

    13      several times, coyote urine.      What is the use of coyote urine?

    14      What is it for?

    15                MR. BAGEANT:     Your Honor, I grew up in rural north

    16      Idaho, and I feel very qualified to answer that question.

    17                THE COURT:     Please don't tell me it's cologne.

    18                MR. BAGEANT:     It's -- you can use it as a cologne, but

    19      I wouldn't recommend putting it on your body.        Typically used

    20      for hunting and trapping.

    21                THE COURT:     For hunting?

    22                MR. BAGEANT:     Yes, Your Honor.

    23                THE COURT:     What do you do with it?    Do you put it on

    24      the ground to attract a coyote?

    25                MR. BAGEANT:     People use it for that, and people use it


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 41 of 44 41




     1      to try to hide their own scent.      Presumably it's very pungent

     2      stuff.

     3                THE COURT:     So you put it on your own body to hide your

     4      own scent?

     5                MR. BAGEANT:     People will put it -- this is Idaho, Your

     6      Honor.   People will put it their shoes or their clothes to try

     7      to conceal the human scent.

     8                THE COURT:     Now you're in Seattle.    Imagine that.

     9                MR. BAGEANT:     It's been a long time since I've opened

    10      my coyote urine.

    11                MR. MARFOE:     Still have a bottle.

    12                Your Honor, there's one more point I wanted to bring up

    13      because a burden came up here.      Amazon did not make a burdensome

    14      objection to the 30(b)(6) topics, did not make a burdensome

    15      objection to the RFAs.     To Request Number 8 of the RFPs, its

    16      entire objection is Amazon objects to all as overbroad and to --

    17      related to as vague.     Amazon objects to pornography, sex toys

    18      and other similar adult-oriented products and any third party as

    19      vague, unduly burdensome and not reasonably calculated to lead

    20      to admissible evidence.     Amazon didn't explain the burden in its

    21      objection, and I believe that this Court requires that, I

    22      believe the local rules require that.       In fact, I still haven't

    23      heard what the burden is.

    24                THE COURT:     Any party have any further arguments to

    25      make that have not already been made?       New arguments or gloss on


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 42 of 44 42




     1      arguments already made?     In other words, no repeating arguments

     2      that have already been articulated this afternoon.

     3                Anything further, Plaintiff?

     4                MR. MARFOE:     No, Your Honor.

     5                THE COURT:     Defense?

     6                MR. BAGEANT:     No, Your Honor.

     7                THE COURT:     So I will be, in the next day or two or

     8      three, issuing a written order on this, I'll try to get it out

     9      fairly quickly.     I recognize you've got a discovery deadline

    10      coming up, and I'm cognizant of that so we'll get this written

    11      order out fairly soon.

    12                So the other things that I did by the way in Seattle, I

    13      toured the Boeing aircraft manufacturing plant about 45 minutes

    14      out of town.    Have you done that tour yet?

    15                MR. BAGEANT:     That's very much on my list.     I've heard

    16      it's a good time.

    17                THE COURT:     Fascinating.   Fascinating.    It's like the

    18      largest building in the world.      Each aircraft is constructed in

    19      a bay and the bay door is about 120 yards long which is longer

    20      than a football field.     They have these six bays, six right

    21      after each other, and it's just phenomenal.        Some of these

    22      aircraft have two million parts to them.        Imagine trying to keep

    23      2 million parts in inventory and knowing where to put them, it's

    24      just fascinating.

    25                Then we took a wine tasting tour.       Have you done that?


                        PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                         TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                               AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 43 of 44 43




     1                  MR. BAGEANT:     In the Woodinville area?     Did you go up

     2      north a little bit?

     3                  THE COURT:     It's about a half hour, 45 minutes.

     4                  And then we took a boat tour to the locks.        Have you

     5      been to the locks?

     6                  MR. BAGEANT:     In Ballard, yes.

     7                  THE COURT:     All right.    Did that.   We took a city tour,

     8      saw, you know, most of the major highlights including the REI

     9      headquarters with the indoor climbing wall.

    10                  And then I probably had -- since I was there about six

    11      days, I probably had, I don't know, 50 Starbucks coffees.             Did

    12      my fair share of contributing to the local coffee economy.

    13                  So I know that they say it rains all the time in

    14      Seattle.    We were there six days.       Five days, beautiful weather.

    15                  I went to a baseball game.

    16                  MR. BAGEANT:     Oh, good.    Well, please keep the weather

    17      a secret.    It's kind of a myth that we like to propagate.

    18                  THE COURT:     It was beautiful.    It rained one night.

    19      And the baseball stadium, Safeco Field has a retractable roof so

    20      we were protected.       And I did what you're supposed to do at a

    21      baseball game, I ate a hotdog, even though I'm not a big hotdog

    22      guy, and I ate peanuts and I liked the stadium.          Very nice.

    23                  So in any event, folks, thank you for your arguments.

    24      Good seeing all of you.       Have a safe trip back to Seattle; safe

    25      trip back to Brickell Avenue, is it?


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
Case 1:14-cv-21385-JAL Document 398 Entered on FLSD Docket 09/27/2019 Page 44 of 44 44




     1                  MS. ISANI:   Which may be more dangerous, Your Honor,

     2      but we're all in the same building.

     3                  THE COURT:   You are all really?    How convenient.

     4                  That reminds me.   Many years ago, I had a case, my

     5      office at the time was in what I still call to this day the

     6      Southeast Bank Building, but I don't know what they call it

     7      nowadays.     But you know the building I'm talking about, right?

     8                  So we were litigating against a firm, and the firm was

     9      about 35 feet from our office on the same floor.         They were

    10      literally around the corner on the same floor.        And whenever

    11      they had to serve something, they would serve it by regular

    12      snail mail.     So even though we were literally 25 feet away and

    13      all they had to do was just walk the 25 feet, they would send it

    14      in regular mail and sometimes it would take a week.         I'm not

    15      suggesting that you all are involved in those sorts of

    16      shenanigans being in the same building, but it did remind me of

    17      that anecdote.

    18                   (PROCEEDINGS CONCLUDED)
                                           * * * * *
    19
                                  C E R T I F I C A T E
    20      I certify that the foregoing is a correct transcript from the
            digital audio recording of proceedings in the above-entitled
    21      matter.

    22
                                      /s/ Dawn M. Savino
    23      Date                      DAWN M. SAVINO, RPR

    24

    25


                         PROCEEDINGS RECORDED BY DIGITAL AUDIO RECORDING
                          TRANSCRIPT PRODUCED BY MECHANICAL STENOGRAPHY
                                AND COMPUTER-AIDED TRANSCRIPTION
